Citation Nr: 0408853	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-15 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease (CAD), from the initial grant of 
service connection.  

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, from the 
initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, from the 
initial grant of service connection.  

5.  Entitlement to an effective date earlier than February 1, 
1995, for the grant of service connection for post-traumatic 
stress disorder.  

6.  Entitlement to an effective date earlier than December 
21, 2001, for adding a dependent child.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1969.  

By rating action in June 1996, the RO granted service 
connection for PTSD and assigned a 100 percent evaluation 
effective from May 22, 1995.  A subsequent rating decision in 
July 1995, assigned an effective date of February 1, 1994.  
The veteran and his representative were notified of these 
decisions and did not appeal.  

This matter comes before the Board on appeal from decisions 
by the RO in November 2001, March 2002, and March 2003.  In 
November 2001, the RO, in part, granted service connection 
for coronary artery disease (CAD), diabetes mellitus, and 
peripheral neuropathy of the right and left lower 
extremities.  In March 2002, the RO granted additional 
benefits for a dependent child.  In November 2003, the RO, in 
part, denied an earlier effective date for the grant of 
service connection for PTSD.  A personal hearing at the RO 
was held in October 2002.  

REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

As to the issues currently on appeal, while a letter was sent 
to the veteran in November 2001 notifying him of his rights 
in the claims process, the letter was vague in that it did 
not specifically refer to any issues, and was general in that 
it did not focus on points specific to the veteran's claims.  
Therefore, the veteran has not been adequately advised of 
VCAA, nor has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, the Board notes that while the veteran was 
afforded a VA examination for diabetes mellitus in October 
2001, the principal purpose of the evaluation was to 
establish service connection.  However, the examiner did not 
provide sufficiently detailed information concerning the 
nature and extent of treatment, such as, the number of 
required daily insulin injections, the extent of regulation 
of activities, or any of the specific findings necessary to 
evaluate the severity of the diabetes mellitus.  

Comprehensive findings are needed to evaluate the claim.  
"The Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  As the current medical evidence of record 
does not provide a clear picture of the severity of any of 
the disabilities now at issue on appeal, the Board finds that 
additional examinations should be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO, not 
specifically addressing the subject 
matter at issue, is not acceptable.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his CAD, diabetes mellitus, and 
peripheral neuropathy of the lower 
extremities since October 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of any unsuccessful efforts in 
this regard.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of his CAD.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All indicated tests and studies 
should be accomplished and the clinical 
findings should be reported in detail.  
Studies should, if feasible, include 
treadmill testing to identify the level 
of physical activity expressed in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner should also 
note whether there is left ventricular 
dysfunction and, if so, indicate the 
percentage of ejection fraction.  If a 
treadmill test is thought to be 
inadvisable, the examiner should estimate 
the veteran's level of activity, 
expressed in METS.  If the physician is 
unable to make any determination, it 
should so state and indicate the reasons.  

4.  The veteran should be afforded a VA 
endocrine examination to determine the 
current severity of his diabetes 
mellitus.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should indicate whether the 
veteran's diabetes mellitus requires 
restricted diet and regulations of 
activities; and whether it involves 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalization per year or twice a month 
visits to a diabetic care provider.  The 
examiner should also indicate the number 
of daily injections of insulin.  

5.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the lower extremities.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should identify and characterize any 
impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy in 
each lower extremity due to peripheral 
neuropathy which is a residual of 
diabetes mellitus.  The examiner should 
indicate whether there is complete or 
incomplete paralysis.  If incomplete, 
indicate the whether it is severe with 
marked muscular atrophy, moderately 
severe, moderate, or mild.  The examiner 
should dissociate any neuropathy that is 
unrelated to diabetes mellitus.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  In considering the ratings to be 
assigned, consideration should be given 
to the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
including the provisions of 38 C.F.R. 
§ 3.159, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


